Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections and Claim Rejections under 35 U.S.C. 112 has been corrected by applicants and the Objection and Rejection are hereby withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claim 4, the prior art fails to provide, teach or suggest one of the connecting elements is a cylindrical sleeve, into which one of the individual lines is inserted and two of the connecting elements are plug connections which are each respectively inserted into insertion sleeves of the two other individual lines, wherein the inner channels of the connecting component extend all the way to a connection-side end of the plug connections and end at a transition from the connecting component to the cylindrical sleeve. In regard to claim 5, the prior art fails to provide, teach or suggest the total length (lg) of the inner channels of the connecting component divided by the channel line inner diameter (d) of the connecting component of the distributor is less than or equal to 23 in the following formula:
Total length (lg) of inner channel ÷ Channel line inner diameter (d) < 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on (571)272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
8/8/2022

/THO D TA/Primary Examiner, Art Unit 2831